Hammond, J.
While the plaintiff was endeavoring to cross Commercial Street in Boston, at the crossing in a line with the southerly sidewalk of Clinton Street, he was struck by an automobile driven by a servant of the defendant and was injured. After a verdict for the plaintiff the case is here upon exceptions' to the refusal of the judge to direct a verdict for the defendant.
Both the plaintiff and the defendant were properly upon the highway, and each had the right of travellers thereon. The evidence, as is usual in such cases, was somewhat conflicting, and furnished fair material for an argument in favor of either side. We are of opinion that the questions whether in deciding to cross the street and in the method of carrying out that decision the plaintiff was in the exercise of due care, whether the driver of the automobile was negligent, and generally whether the accident was attributable to the negligence of either, or of both, or of neither of the parties, were questions of fact for the jury. See Keaveny v. Moran, 208 Mass. 277; Gray v. Batchelder, 208 Mass. 441; Magner v. Boston Elevated Railway, 209 Mass. 60, and the cases therein respectively cited.

Exceptions overruled.